Citation Nr: 1012468	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-11 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder as secondary to service-connected mechanical low 
back strain, spinal stenosis L3-4 with disc bulges at L2-3, 
L3-4, and L4-5; degenerative disc disease (DDD) and 
degenerative joint disease (DJD).

2.  Entitlement to service connection for arthritis of the 
right lower extremity as secondary to service-connected 
mechanical low back strain, spinal stenosis L3-4 with disc 
bulges at L2-3, L3-4, and L4-5; DDD and DJD.

3.  Entitlement to service connection for arthritis of the 
right ankle as secondary to service-connected mechanical low 
back strain, spinal stenosis L3-4 with disc bulges at L2-3, 
L3-4, and L4-5; DDD and DJD.

4.  Entitlement to service connection for arthritis of the 
left lower extremity as secondary to service-connected 
mechanical low back strain, spinal stenosis L3-4 with disc 
bulges at L2-3, L3-4, and L4-5; DDD and DJD.

5.  Entitlement to a disability rating in excess of 20 
percent for service-connected mechanical low back strain, 
spinal stenosis L3-4 with disc bulges at L2-3, L3-4, and L4-
5; DDD and DJD.

6.  Entitlement to a separate disability rating for service-
connected arthritis of the back.  

7.  Entitlement to a disability rating in excess of 10 
percent for service-connected radiculopathy of the right 
lower extremity, associated with mechanical low back strain 
with spinal stenosis L3-L4, disc bulges at L2-3, l3-4, and 
L4-5.

8.  Entitlement to a disability rating in excess of 10 
percent for service-connected right ankle strain.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 
1970 and from September 1985 to September 1988.  The Veteran 
has additional unverified service in the Nebraska Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

FINDINGS OF FACT

1.  There is no evidence of a current disability involving 
the right hip, nor is there evidence of a current disability 
of arthritis of the right lower extremity, right ankle or 
left lower extremity.

2.  The Veteran's mechanical low back strain, spinal 
stenosis L3-4 with disc bulges at L2-3, L3-4, and L4-5; DDD 
and DJD is manifested by forward flexion to 50 degrees, with 
tenderness at 40 degrees, and pain on motion.  There is no 
evidence of ankylosis.

3.  There is no basis to establish a separate disability 
rating for arthritis of the back.  

4.  The Veteran's radiculopathy of the right lower extremity 
is manifested by no more than incomplete moderate paralysis.  
The Veteran has symptoms of pain and burning in his right 
thigh with 4/5 strength, normal sensory findings, absent 
reflex at the knee, and diminished reflex at the ankle.  

5.  The Veteran's right ankle strain disability is 
manifested by no more than a moderate limitation of motion 
with subjective complaints of pain, instability, and 
weakness.  


CONCLUSIONS OF LAW

1.  A right hip disorder was not caused by or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2009).

2.  Arthritis of the right lower extremity was not caused by 
or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.

3.  Arthritis of the right ankle was not caused by or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.310.

4.  Arthritis of the left lower extremity was not caused by 
or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.

5.  The criteria for a disability rating in excess of 20 
percent for service-connected mechanical low back strain, 
spinal stenosis L3-4 with disc bulges at L2-3, L3-4, and L4-
5; DDD and DJD, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102. 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5238, 5242, 5243 
(2009).

6.  Entitlement to a separate disability rating for 
arthritis of the back is not warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 5010, 
Diagnostic Code 5242 (2009).

7.  The criteria for a disability rating of 20 percent for 
radiculopathy of the right lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.7, 
4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2009).

8.  The criteria for a disability rating in excess of 10 
percent for right ankle strain have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran submitted a claim for service connection for an 
unspecified back condition in May 2006.  He was afforded a 
VA examination in July 2006.  He complained of back pain 
dating back to his first period of military service.  The 
Veteran reported having fatigue and decreased motion that 
was mild.  He also complained of stiffness and weakness in 
the mid-low back.  He did not have spasms.  His reported 
having back pain that was mild to moderate.  There was no 
limitation on walking.  The examiner said the Veteran 
reported flare-ups with bending and standing that would last 
a number of hours.  The Veteran denied functional impairment 
and tolerated the discomfort.  His back did not interfere 
with his job or day time activities.  The Veteran denied any 
radiculopathy or distribution of symptoms and denied any 
neurologic changes.  He did not use any devices.  

On examination the Veteran was said to have normal posture 
and there was no evidence of ankylosis of the thoracolumbar 
spine.  The examiner said that, on examination of the lumbar 
sacrospinalis, both left and right side, that there was no 
spasm, atrophy, or guarding but moderate pain with motion 
and mild weakness and tenderness.  The Veteran had flexion 
to 80 degrees and extension to 30 degrees, left and right 
lateral rotation and flexion were said to be to 30 degrees.  
The examiner said that all of the movements were done with 
mild pain throughout but that the Veteran reported mild to 
moderate pain on forward flexion.  The examiner said that, 
on repetitive testing, the Veteran had flexion to 75 
degrees, with pain beginning at 40 degrees.  The Veteran 
exhibited mild to moderate pain, mild weakness and fatigue 
but no incoordination.  The examiner said the major 
functional impact was pain and fatigue with repetitive use.  

The diagnosis was mechanical low back strain.  The examiner 
also said that there was magnetic resonance imaging (MRI) 
evidence of spinal stenosis at L3-4, with disc bulges at L2-
3, L3-4, L4-5.  The examiner said that the Veteran's back 
disorder had no significant effects on the Veteran's 
occupation or daily activities.  He recommended that the 
Veteran avoid standing and bending for long periods of time.

Private records from Employer's Health Care Center, for the 
period from May 2001 to May 2006 were associated with the 
claims folder.  The records reflected that the Veteran was 
treated for complaints of back pain during that period.  Of 
note is a report for a MRI of the lumbar spine that appears 
to be the MRI referenced in the VA examination.  The report 
said that the Veteran had diffuse bulging of the disc at L2-
3, L3-4, and L4-5.  There was mild central spinal stenosis 
and mild foraminal stenosis but no evidence of nerve root 
impingement.  There was also a compression deformity at the 
lumbosacral junction of either the 12th thoracic or the 1st 
lumbar vertebral body.  

The Veteran was granted service connection for mechanical 
low back strain, spinal stenosis L3-4 with disc bulges at 
L2-3, L3-4, and L4-5 by way of a rating decision dated in 
July 2006.  He was awarded a 10 percent rating under 
Diagnostic Code 5238 that related to disabilities involving 
stenosis of the spine.  

Records from A. H. Sabek, M.D., for the period from January 
2004 to November 2005, were associated with the claims 
folder in August 2006.  However, the records are not 
relevant to the issues on appeal.

The Veteran submitted a claim seeking entitlement to service 
connection for arthritis of his back, secondary to his 
service-connected mechanical low back strain and stenosis in 
August 2006.  He also asked that his spine disability be 
rated under a different diagnostic code than the one used 
for spinal stenosis.

The RO considered the Veteran's claim as one for an 
increased disability rating.  The RO wrote to the Veteran 
and provided him with the rating criteria used to evaluate 
disabilities of the spine in September 2006.  The letter 
asked the Veteran to submit, or identify, other evidence 
that would support his claim.  The Veteran did not respond 
to the letter.

The Veteran was afforded a VA examination in November 2006.  
The examiner noted that the Veteran was service connected 
for his low back disability.  He said the Veteran described 
some worsening of the condition with a constant low lumbar 
pain.  The pain was in the low lumbar region and described 
as a dull, achy tightness with occasional sharp stabbing 
pains.  The Veteran also described having radicular pain 
that radiated into his right lower extremity.  The examiner 
referred to this as radiculopathy and said that the Veteran 
described having pain and burning into the posterior aspect 
of the right thigh down to the level of the right knee.  The 
Veteran had prescriptions for muscle relaxants and pain 
medication.  The Veteran said that his medications helped 
during flare-ups.  He said he would have severe flare-ups 
that occurred monthly and lasted up to two days.  He said 
that prolonged sitting was a precipitating factor to a 
flare-up.  He said weather changes, attempted bending, 
lifting, and twisting were also factors.  He alleviated his 
symptoms with rest, ice and heat.  The Veteran said he would 
have increased pain, decreased mobility, and difficulty with 
weight-bearing, bending, lifting up or twisting during a 
flare-up.  

The Veteran denied any periods of complete bed rest or 
incapacity due to his back.  He worked as a press operator 
and had not lost any time from work due to his back.  The 
Veteran said that he had occasional numbness of the right 
leg but had no symptoms of weakness or bowel or bladder 
problems.  The Veteran said he was able to walk and stand 
without specific limitations due to his back.  He said he 
wore a back brace, particularly at work, and had used a cane 
on occasion in the past but did not typically do so.  

The examiner reported that the Veteran had decreased motion, 
stiffness, spasm, and pain.  The Veteran had no 
incapacitating episodes in the last 12 months.  He did use a 
cane and/or brace for assistance.  The Veteran was reported 
as able to walk between 1 and 3 miles.  On examination of 
the thoracic sacrospinalis the examiner said there was 
guarding on the left and the right with tenderness and pain 
with motion.  There was no spasm, atrophy, or weakness.  The 
examiner did say that the tenderness and pain on motion was 
severe enough to be responsible for abnormal gait or 
abnormal spinal contour and said the Veteran had an antalgic 
gait.  There was normal posture.  Muscle examination of the 
lower extremities was reported as 5/5 for both.  There was 
normal muscle tone and no evidence of atrophy.  The sensory 
examination of the lower extremities was also normal.  
Reflexes of the right lower extremity were 2+ at the knee 
and 1+ at the ankle.  Reflexes for the left lower extremity 
were 1+ at the knee and 1+ at the ankle.  

The Veteran was said to have a range of motion of extension 
to 20 degrees with some tenderness beginning at 15 degrees.  
Flexion was to 60 degrees with some tenderness beginning at 
40 degrees.  The Veteran had lateral bending to the left to 
25 degrees with some tenderness at 15 degrees.  He had 
lateral bending to the right to 25 degrees with tenderness 
reported at 20 degrees.  Finally the Veteran had bilateral 
rotation to 25 degrees with tenderness beginning at that 
point.  The examiner said there was an increase in pain 
without additional weakness, excess fatigability, 
incoordination, lack of endurance or additional loss in 
range of motion with repetitive use.  The examiner stated 
that he could not express an opinion as to any additional 
limitation during a flare-up without resorting to 
speculation.  

The examiner said the examination was positive for Laségue's 
sign on both lower extremities.  The examiner also related 
the results of a MRI done in conjunction with the 
examination.  The impression was of an aplastic right 12th 
rib and sacralization of L5 vertebral body, appearance of 
narrowed spinal canal due to short pedicles at L4 level, and 
multi-level moderate DDD at L2-3, L4-5.  The examiner 
provided a diagnosis of mechanical low back strain with 
spinal stenosis L3-L4, disc bulges at L2-3, L3-4, and L4-5, 
with DDD.  The examiner stated that the disability had a 
moderate effect on chores, recreation, bathing, dressing, 
and toileting, and a mild effect on shopping, feeding, and 
grooming.  There was a severe effect on recreation.

The examiner also addressed the issue of arthritis of the 
back.  He opined that the Veteran's arthritis of the back 
was at least as likely as not caused by, or a result of, the 
Veteran's service-connected mechanical low back strain with 
spinal stenosis L3-4, disc bulges at L2-3, L3-4, and L4-5.  
The examiner said that the Veteran had significant disease 
of the low back.  He said the arthritic changes noted as DDD 
on plain film were a continuation within the spectrum of the 
Veteran's back condition.  

The RO increased the Veteran's disability rating for 
mechanical low back strain with spinal stenosis L3-4, disc 
bulges at L2-3, L3-4, and L4-5, DDD, to 20 percent effective 
from August 31, 2006, in December 2006.  The RO noted that 
the examiner had said the Veteran's arthritic changes were 
manifested by DDD and service connection for DDD had been 
granted and incorporated into the disability rating.  

The Veteran was also granted service connection for 
radiculopathy of the right lower extremity as secondary to 
mechanical low back strain with spinal stenosis L3-4, disc 
bulges at L2-3, L3-4, and L4-5, and DDD.  The Veteran was 
awarded a 10 percent rating that was also effective from 
August 31, 2006.

The Veteran submitted a statement in January 2007.  He noted 
that he had previously sought service connection for 
arthritis of the back.  He said that arthritis of the back 
was not addressed in the rating decision of December 2006.  
He asked that he be informed of the status of his claim for 
[service connection for] arthritis of the back.  

The RO responded in February 2007.  He was informed that he 
was granted service connection for DDD and this was now 
included in the disability rating for his back.  

The Veteran responded to the RO in April 2007.  He asked 
that he be granted a separate disability rating for 
arthritis of the back.  He asked that his "back condition" 
and his "arthritis of the back" be rated separately.

In response to the Veteran's submission, the RO issued a 
rating decision in April 2007.  The Veteran's claim for a 
separate disability rating for arthritis of the back was 
denied.  He was informed that regulations did not permit a 
separate rating.  Notice of the rating action was provided 
on April 30, 2007.

The Veteran had previously perfected an appeal of two 
unrelated issues.  His appeal for those issues was certified 
to the Board in June 2007.  The Board denied the appeal in 
July 2008.  The claims folder was returned to the RO shortly 
thereafter.

The Veteran submitted his current claim in August 2007.  He 
noted that he was service-connected for mechanical low back 
strain with spinal stenosis L3-4, disc bulges at L2-3, L3-4, 
and L4-5, with DDD, and radiculopathy of the right lower 
extremity.  He asked for an increase in his disability 
compensation as he felt his service-connected disabilities 
had worsened.  He also sought service connection for an 
unspecified ankle disorder as secondary to his service-
connected back disability, a right hip disorder, also as 
secondary to the back disability, arthritis of the back, 
arthritis of the lower extremities, and arthritis of an 
unspecified ankle.

VA records for the period from July 2007 to August 2007 were 
associated with the claims folder.  An entry from July 13, 
2007, noted the Veteran complained of chronic low back pain.  
He was to start Methadone and continue taking Lortab for 
breakthrough pain.  He was also prescribed Flexeril for 
spasm.  He was to continue taking Naproxen.  The physical 
examination from that date noted a normal gait with no 
complaints regarding his extremities.  The Veteran was also 
noted to take pain medication for osteoarthritis associated 
with his hands, arms, and back.  An entry from August 23, 
2007, noted that the Veteran wore a back brace.  He did not 
have a prescription for the brace but intended to seek one.

The RO wrote to the Veteran in regard to his claim in 
September 2007.  The RO informed the Veteran, inter alia, 
that VA was working on his claim pertaining to a right ankle 
disorder, secondary to his service-connected back 
disability.  The Veteran responded that he had no additional 
information or evidence that same month.

The Veteran was afforded a VA examination for his back 
disability in October 2007.  The examiner noted that the 
Veteran was service connected for mechanical low back strain 
with spinal stenosis L3-4, disc bulges at L2-3, L3-4, and 
L4-5, with DDD and was last examined in November 2006.  He 
said the Veteran reported a worsening of symptoms since his 
last examination.  The Veteran reported having a constant 
low lumbar pain that he said was 5-6/10.  He described the 
pain as a dull, achy tightness with occasional sharp 
stabbing pains.  He also reported having pain in the right 
paralumbar musculature and into the right sacroiliac region.  
He also said he had radicular pain that radiated into the 
right lower extremity.  The examiner said that this 
radiculopathy included pain and a burning sensation to the 
level of the knee.  The Veteran took Flexeril for spasms and 
would take Hydrocodone for pain associated with flare-ups.  

The Veteran described his flare-ups as severe and that they 
occurred weekly.  They would last hours or up to one to two 
days.  The Veteran said that prolonged sitting was a 
precipitating factor as well as changes in the weather, 
bending, lifting and twisting.  He would treat his flare-ups 
with medication, rest, ice and heat. The Veteran said that 
he would experience increased pain, decreased mobility, and 
difficulty with weight-bearing, bending, lifting up or 
twisting during a flare-up.  He denied any periods of 
complete bed rest or incapacity due to his back.  The 
Veteran reported some occasional numbness of the right leg 
with persistent weakness.  He was able to walk 1-2 blocks 
and stand for 15-20 minutes.  

The examiner said that the Veteran had a cane that he would 
use to assist him.  On examination of the thoracic 
sacrospinalis the examiner said there was spasm noted on the 
left, guarding on the right, and tenderness and pain with 
motion on both sides.  There was no atrophy, or weakness.  
The examiner did say that the tenderness and pain on motion 
were severe enough to be responsible for abnormal gait or 
abnormal spinal contour and said the Veteran had an antalgic 
gait.  There was normal posture.  Muscle examination of the 
lower extremities reported hip flexion as 5/5 for the left 
and 4/5 for the right.  Hip extension was 5/5 on the left 
and 4/5 on the right.  Knee extension was 5/5 in the left 
and 4/5 in the right.  The same measurements were recorded 
for ankle dorsiflexion and plantar flexion with it being 5/5 
in the left and 4/5 in the right.  Muscle tone was said to 
be normal with no evidence of atrophy.  The sensory 
examination was 2/2 for both lower extremities.  Reflexes of 
the right lower extremity were 0 at the knee and 1+ at the 
ankle.  Reflexes for the left lower extremity were 1+ at the 
knee and 1+ at the ankle.

The Veteran had a range of motion of extension to 15 degrees 
with pain beginning at 5 degrees.  There was forward flexion 
to 50 degrees with some tenderness beginning at 40 degrees.  
The Veteran had bilateral lateral rotation to 20 degrees 
with tenderness beginning at 15 degrees on each side.  He 
also had bilateral rotation to 20 degrees with tenderness 
beginning at 10 degrees on each side.  The examiner said 
that there was an increase in pain without additional 
weakness, excess fatigability, incoordination, lack of 
endurance, or additional loss of range of motion with 
repetitive use.  The examiner said that they could not 
provide a specific loss of motion during a flare-up without 
resorting to speculation.  The examiner listed the results 
of the MRI from November 2006.  

The Veteran was noted to be retired from his employment, due 
to age or duration of work, as of May 2007.  There was a 
diagnosis of lumbar spine DDD with right lower extremity 
radiculopathy.  The examiner said there was an impact on 
occupational activities in that the Veteran would have 
decreased mobility, and problems with lifting and carrying.  
The examiner also said there was severe impact on chores and 
recreation, moderate impact on shopping, exercise, 
traveling, bathing, and dressing, a mild impact on toileting 
and grooming, and no impact on feeding.  The examiner said 
the Veteran's back disability precluded participation in 
sports.  

The Veteran was afforded a VA neurology examination in 
October 2007.  The examiner recorded the same complaint of 
pain and a burning sensation in the right lower extremity 
down to the knee.  There was no complaint of problems 
involving the left leg.  The examiner summarized the 
symptoms as weakness, paresthesias, and pain.  No sensory 
deficits were noted.  The examiner said the peripheral nerve 
reflexes were 1+ for the left knee and left ankle and 0 and 
1+ for the right knee and right ankle.  The examiner said 
that there was no muscle atrophy present but said there was 
abnormal muscle tone or bulk.  The diagnosis was lumbar 
spine condition with right lower extremity radiculopathy.  
As noted on the prior examination, the Veteran was retired 
from his employment.  The examiner provided the same 
analysis of impact on occupational and daily activities as 
with the spine examination.  The Veteran would have 
decreased mobility, and problems with lifting and carrying 
at work.  The examiner also said there was severe impact on 
chores and recreation, moderate impact on shopping, 
exercise, traveling, bathing, and dressing, a mild impact on 
toileting and grooming, and no impact on feeding.  The 
examiner said the Veteran's back disability precluded 
participation in sports.  

The Veteran was also afforded a VA examination that assessed 
his claim for disability involving the right lower 
extremity.  In regard to the right ankle the Veteran 
described having had numerous twists, sprains and strains 
over the years.  The examiner said that the Veteran 
ambulated with a cane and had done so for the last several 
months.  The Veteran complained of pain, weakness, and some 
swelling in his ankle.  He took Naproxen on a daily basis to 
help with his symptoms.  He reported having pain and a 
decrease in motion with flare-ups.  He said they could occur 
2-3 times a month and could last three to four days.  He 
said they would be precipitated by twisting or rolling the 
right ankle.  He said he would use medication as well as 
rest and elevation to treat his ankle during a flare-up.  

The examiner reported there was instability of the right 
ankle, with pain, stiffness, and weakness.  The Veteran was 
noted to have an antalgic gait.  The Veteran had 
dorsiflexion from 0 to 15 degrees with tenderness beginning 
at 10 degrees and plantar flexion from 0 to 35 degrees with 
tenderness beginning at 30 degrees.  There was tenderness to 
palpation in the mediolateral aspects of the ankle.  The 
examiner said there was minimal joint laxity with swelling.  
The examiner said that, during a flare-up there would be 
increased pain without additional weakness, excess 
fatigability, incoordination, lack of endurance, or 
additional loss of range of motion.  The examiner said that 
they could not say what additional limitation due to 
repetitive use during a flare-up would occur without 
resorting to speculation.  

An x-ray of the right ankle was interpreted to show normal 
bony structures.  The final diagnosis was right ankle 
strain.  The examiner said the ankle disorder would have an 
occupational impact of decreased mobility and problems with 
lifting and carrying, and pain.  The examiner stated that 
the right ankle strain would have no effect on feeding, 
bathing, dressing, toileting, or grooming.  There would be a 
mild effect on shopping and traveling and a moderate effect 
on chores, exercise, sports, and recreation.  The examiner 
opined that the Veteran's right ankle strain was due to, or 
a result of his service-connected back disability.

In regard to the right hip, the examiner said that the 
Veteran's claim of a right hip condition represented 
symptoms of his lumbar spine condition with referred pain 
and radiculopathy that affected the right paralumbar region 
and right lower extremity.  The examiner said that the 
Veteran did not describe, nor was there any clinical 
evidence of any right hip joint pathology, condition, or 
symptom.  He said the Veteran did not describe any groin 
pain or symptoms that would be consistent with greater 
trochanteric bursitis as it would relate to the right 
hip/hip joint.  

The Veteran was granted service connection for right ankle 
strain by way of a rating decision dated in October 2007.  
He was awarded a 10 percent disability rating effective from 
August 8, 2007, the date of his claim.  The Veteran's 20 
percent rating for his back disability was confirmed and 
continued as was his disability rating of 10 percent for his 
radiculopathy of the right lower extremity.  The Veteran was 
granted service connection for DJD (arthritis) of the spine 
but the disability was considered to be part of his existing 
rating for his back disability.  Service connection for a 
right hip disorder, arthritis of the right lower extremity, 
arthritis of the right ankle and arthritis of the left lower 
extremity was denied.

In denying service connection for the several issues, the RO 
denied them all on a secondary service connection basis.  
The rating decision noted that there was no separate right 
hip disability found on examination.  In regard to arthritis 
of the right lower extremity, there was no disability of the 
right hip and no arthritis of the right ankle of record.  
The Veteran did not identify any other joint and provided no 
evidence of arthritis for any joint of the right lower 
extremity.  The evidence clearly demonstrated no evidence of 
arthritis of the right ankle.  The RO noted that the Veteran 
was not specific as to which ankle he was claiming but that 
they had written to him about his right ankle.  The Veteran 
was informed that if he wished to claim service connection 
for a left ankle disorder he should notify the RO.  Finally, 
the rating decision noted that the Veteran did not specify a 
particular joint as having arthritis in the left lower 
extremity.  However, there was no evidence of record to show 
arthritis of any joint in the left lower extremity.

The Veteran submitted his notice of disagreement (NOD) with 
the rating action in February 2008.  He disagreed with the 
denials of service connection without further comment.  He 
also asked for a separate rating for arthritis of the back 
and to have his service-connected back disability rated 
under a different diagnostic code.

VA treatment records for January 2008 and February 2008 were 
associated with the claims folder.  There were no treatment 
records related to the issues on appeal.  A psychiatric 
consult from January 2008 noted that the Veteran was retired 
from his civilian employment and the military.  

The RO issued a statement of the case (SOC) in March 2008.  
The SOC addressed the four service connection issues, an 
increased rating for the Veteran's service-connected back 
disability and why a separate rating for arthritis was not 
available.  
The Veteran perfected his appeal of the five issues in April 
2008.  He also included the issues of the ratings for his 
radiculopathy of the right lower extremity and his right 
ankle strain.

The RO notified the Veteran that his appeal was accepted for 
the five issues listed on the SOC but that the submission 
would also serve as a NOD for the ratings for his 
radiculopathy and right ankle.

Additional VA records for the period from April 2008 to June 
2008 were associated with the claims folder.  The entries 
related to issues not relevant to the issues on appeal.

The Veteran was issued a SOC in regard to the ratings for 
his radiculopathy and right ankle strain in July 2008.  He 
perfected his appeal with respect to those issues that same 
month.  

The Veteran was also issued a supplemental statement of the 
case (SSOC) in regard to evidence added to the record in 
July 2008.  The Veteran submitted a statement that he had no 
additional evidence to submit and asked that his claim be 
transferred to the Board in July 2008.

II.  Analysis

A.  Service Connection

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 
(1995).

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Moreover, in general, 
any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  38 C.F.R. § 3.310(b) (2009).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  

The Veteran has claimed service connection for a right hip 
disorder, and arthritis of the right lower extremity, right 
ankle, and left lower extremity.  The VA examination of 
October 2007 found no evidence of any disability of the 
right hip.  The examiner said the Veteran experienced 
referred pain from his service-connected back disability.  
The examiner was explicit in his description that there was 
no evidence of a separate right hip disorder.  The examiner 
also found no evidence of a disability involving the right 
lower extremity, including arthritis, aside from the right 
ankle strain.  The left lower extremity was not examined but 
the Veteran did not raise any complaints regarding his left 
leg nor did the examiner find any evidence pertaining to 
arthritis of the left lower extremity upon a review of the 
claims folder.  The Veteran has not indentified any evidence 
that would demonstrate such a disability.

Absent evidence of a current disability, there is no basis 
to establish service connection.  The Veteran's claim for 
service connection for a right hip disorder, arthritis of 
the right lower extremity, arthritis of the right ankle, and 
arthritis of the left lower extremity is denied.

The Board notes that the Veteran's claim has been denied on 
the basis of secondary service connection.  He specifically 
related his right hip and right ankle disorder claims as 
secondary to his service-connected back disability in his 
claim of August 2007.  The Veteran was made aware of the 
basis for the denial of his claims involving arthritis of 
the lower extremities and right ankle.  He did not challenge 
the RO's adjudication, only the denial of service 
connection.  

The SOC also provided a denial of service connection on a 
secondary basis.  The Veteran again did not challenge the 
adjudication on that basis.  

The Board has conducted a careful review of the claims 
folder and does not find that the Veteran, or the evidence 
of record reasonably raises a claim for entitlement to 
service connection on a direct basis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Even assuming 
arguendo that such a claim was raised, in the absence of 
evidence of a current disability, there is no basis to 
establish service connection, either direct or secondary.  

B.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back

The regulations pertaining to the rating of disabilities 
involving the spine are codified at 38 C.F.R. § 4.71a 
(2009).  Other than a disability involving intervertebral 
disc syndrome (IVDS), the different spine disabilities are 
evaluated under the same rating criteria.  The diagnostic 
codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis 
or segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the general rating formula for diseases and injuries 
of the spine, (For diagnostic codes 5235 to 5243 unless 5243 
is evaluated under the Formula for Rating IVDS Based on 
Incapacitating Episodes): with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 10 percent rating is for where there is forward 
flexion of the thoracolumbar spine great than 60 degrees but 
not greater than 85 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A 20 percent evaluation is for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion of the thoracolumbar spine of not greater than 120 
degrees; or muscle spasm, guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for limitation of 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2009).

The criteria direct that IVDS be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Explanatory notes for the criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

The ratings for incapacitating episodes provide that where 
there are incapacitating episodes with: a total duration of 
at least 6 weeks during the past 12 months, a 60 percent 
rating; a total duration of 4 weeks but less than 6 weeks in 
the past 12 months, 40 percent; a total of at least 2 weeks 
but less than 4 weeks, a 20 percent rating; and, a total 
duration of at least one week but less than 2 weeks, a 10 
percent rating.  

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2009).  

In this case, the Veteran's forward flexion was measured as 
50 degrees with some tenderness at 40 degrees at the time of 
his examination in October 2007.  There is no evidence of 
ankylosis of the thoracolumbar spine.  Thus, there is no 
basis for an increased rating under the diagnostic criteria 
for the orthopedic manifestation of the Veteran's disability 
at any time during the pendency of the appeal.  See Hart, 
supra.

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In 
this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As to the Veteran's desire to be rated under a different 
diagnostic code, as demonstrated, all disabilities of the 
spine are evaluated using the same rating criteria with the 
exception of IVDS.  However, even with IVDS, the orthopedic 
manifestations of the disability are evaluated under the 
same rating criteria as the other diagnostic codes.  The 
assignment of a different diagnostic code in this case would 
not change the result.  A 30 percent rating is not available 
as the Veteran's disability does not involve the cervical 
spine.  The criteria for a 40 percent rating have not been 
met by virtue of his range of forward flexion and the 
absence of ankylosis of the thoracolumbar spine.  

Finally, there is no evidence to demonstrate that the 
Veteran suffers from incapacitating episodes of any duration 
as defined by the regulations.  Thus, there is no basis to 
establish an increased rating premised on incapacitating 
episodes.

Separate Rating for Arthritis of the Back

The Board notes that the Veteran is seeking a separate 
disability rating for his service-connected arthritis of the 
back.  The Veteran has previously sought such a rating and 
was denied in April 2007, although the disability involved 
DDD, as opposed to DJD.  However, the basis for denial is 
the same.  The Veteran cannot receive a separate rating for 
his arthritis as this would constitute pyramiding.  
38 C.F.R. § 4.14 (2009).

As noted the Veteran previously sought service connection 
for arthritis of the spine in August 2006.  Based on the 
results of the November 2006 VA examination, DDD was 
diagnosed and the Veteran was granted service connection for 
the DDD and this was combined with his existing back 
disability.

The Veteran again sought service connection for arthritis of 
the spine in his current claim of August 2007.  The RO noted 
that the MRI report of November 2006 also showed evidence of 
DJD.  The Veteran was granted service connection for DJD, or 
arthritis, of the spine in October 2007.  This disability, 
like the DDD before, was included in his service-connected 
back disability rating.  

The Veteran's arthritis of the spine has not been identified 
as either traumatic or degenerative.  Disabilities 
associated with traumatic arthritis are evaluated under 
Diagnostic Code 5010.  The Schedule for Rating Disabilities 
directs that disabilities involving traumatic arthritis are 
to be evaluated as degenerative arthritis under Diagnostic 
Code 5003.  See 38 C.F.R. § 4.71a (2009).  Thus, it would 
not matter in this case whether his arthritis was considered 
to be traumatic or degenerative.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.

The Veteran's spine, or back disability, has been rated on 
the basis of limitation of motion as previously discussed.  
As noted, 38 C.F.R. § 4.71a includes the rating criteria, 
and diagnostic codes used to evaluate disabilities involving 
the spine.  The regulations provide that different 
disabilities of the spine are to be rated under the same 
criteria.  Thus, the Veteran's mechanical low back strain, 
his spinal stenosis, his DDD and his DJD are all evaluated 
as one disability under the rating criteria.  This is 
because the symptoms that are rated are the same, regardless 
of the description of the disability.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The symptoms for the Veteran's 
arthritis involve limitation of motion and pain.  These same 
symptoms are recognized for his mechanical back strain, 
stenosis and DDD.  The manifestations of the Veteran's 
arthritis of the back are not different from his already 
service-connected back disability.  See Amberman v. 
Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  
Accordingly, there is no basis to award a separate 
disability rating in this case for arthritis of the back.

Radiculopathy of the Right Lower Extremity

As noted, neurological manifestations of a service-connected 
IVDS disability are to be rated separately.  The Veteran's 
radiculopathy constitutes a neurological manifestation of 
his service-connected back disability. 

Neurologic disabilities are evaluated under 38 C.F.R. § 
4.124a (2009) based on paralysis of various nerve groups.  
Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a.  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
severe, incomplete, paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by organic 
changes will be that for moderate, incomplete paralysis.  38 
C.F.R. § 4.123.  Peripheral neuralgia, characterized usually 
by a dull and intermittent pain, of typical distribution so 
as to identify the nerve, is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis.  38 
C.F.R. § 4.124.

The Veteran's radiculopathy of the right lower extremity has 
been evaluated as 10 percent disabling under Diagnostic Code 
8520.  Diagnostic Code 8520 pertains to disabilities 
involving the sciatic nerve.  The rating criterion addresses 
paralysis of the sciatic nerve.  Complete paralysis lists 
findings such as the foot dangles and drops, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  A 10 percent 
evaluation is for mild, incomplete paralysis.  A 20 percent 
evaluation is provided for when there is incomplete 
paralysis and moderate impairment of the sciatic nerve.  A 
40 percent evaluation is for consideration where there is 
evidence of moderately severe paralysis.  A 60 percent 
rating is for consideration where the disability is severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a.

The Veteran has been consistent in his description of his 
radiculopathy as involving a radiating pain from his lower 
back that results in pain and burning in the posterior 
aspect of the right thigh down to his knee.  The October 
2007 VA examiner has said there was weakness, paresthesia, 
and pain.  The evidence of record does not demonstrate any 
effect on the foot, active movement of the muscles below the 
knee or weakening of flexion of the knee.  The Veteran has 
4/5 movement of the right leg against some resistance.  He 
has absent reflex at the knee and a diminished reflex at the 
ankle.  There is no evidence of atrophy and there was normal 
muscle tone.

In reviewing the evidence the Board finds that it supports a 
rating of 20 percent for a moderate disability of 
radiculopathy of the right lower extremity.  This is based 
on the symptoms described and as reported by the examiner, 
the absent and diminished reflexes noted on examination, 
which represent a decrease from the prior examination, as 
well as the examiner's characterizations of the 
radiculopathy on the Veteran's occupational and daily 
activities.

The evidence of record does not show his disability to be 
characterized by muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating to warrant a higher 
rating of moderately severe.  Moreover, the only organic 
evidence of disability at this point is the loss of 
reflexes.  Thus, the 20 percent rating encompasses the 
Veteran's subjective complaints of pain, and burning in his 
right leg.

The rating is effective from the date of the claim of August 
8, 2007.  There is no basis for a staged rating during the 
pendency of the appeal.  




C.  Higher Initial Rating for Right Ankle Strain

The Veteran's claim for a higher rating for his disability 
of right ankle strain is an original claim that was placed 
in appellate status by a NOD expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's right ankle strain is evaluated under the 
provisions of Diagnostic Code 5271 for disabilities 
involving limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a (2009).  The Veteran is currently rated at 10 
percent.  Diagnostic Code 5271 provides that a 10 percent 
rating is for application where there is moderate limitation 
of motion.  A 20 percent evaluation is warranted for marked 
limitation of motion.  A normal range of ankle dorsiflexion 
for VA rating purposes is considered to be from 0 to 20 
degrees, and for plantar flexion from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2009).  

The results of the October 2007 VA examination found a range 
of dorsiflexion of 0 to 15 degrees with tenderness beginning 
at 10 degrees.  The Veteran also had plantar flexion from 0 
to 35 degrees with tenderness beginning at 30 degrees.  The 
Veteran's range of motion clearly does not demonstrate a 
marked limitation.  Thus, there is no basis to establish a 
higher rating at any time during the pendency of the appeal.  

The Board has considered other potentially applicable 
diagnostic codes in evaluating the Veteran's claim.  There 
is no evidence of ankylosis of the ankle to warrant a 
disability rating under Diagnostic Code 5270 or Diagnostic 
Code 5272.  Likewise there is no evidence of malunion of the 
os calcis or astragalus to allow for a 20 percent rating 
under Diagnostic Code 5273.  Finally, there is no evidence 
of surgery on the Veteran's ankle for consideration of a 20 
percent rating under Diagnostic Code 5274 for 
astragalectomy.  38 C.F.R. § 4.71a.  



DeLuca factors for back and right ankle

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In this case, the evidence does not support an increase for 
either the Veteran's back or right ankle strain 
disabilities.  The October 2007 VA examiner specifically 
examined the Veteran to determine if repetitive testing 
would result in an increase in disability.  The results 
showed little to no change with no evidence of weakened 
movement, excess fatigability, incoordination, swelling or 
deformity of disuse.  The Veteran did have pain on motion.  
The Veteran's limitation of motion and complaints of pain 
with motion are contemplated in his 20 percent back and 10 
percent ankle ratings.  He does not exhibit such symptoms 
that would warrant an increased rating in the individual 
disability evaluations on the above factors.

D.  Extraschedular

The Board has also considered whether the Veteran's 
disability is so exceptional as to require consideration of 
an extraschedular rating.  In Thun v. Peake, the Court held 
that determining whether a claimant is entitled to an 
extraschedular rating is a three-step inquiry.  22 Vet. App. 
111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The 
first step is to determine whether the "evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate."  Id.  If the adjudicator 
determines that this is so, the second step of the inquiry 
requires the adjudicator to "determine whether the 
claimant's exceptional disability picture exhibits other 
related factors," such as marked interference with 
employment or frequent periods of hospitalization.  Id. at 
116.  Finally, if the first two steps of the inquiry have 
been satisfied, the third step requires the adjudicator to 
refer the claim to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination of whether an extraschedular rating is 
warranted.  Id. 

In this case, the schedular criteria are adequate to address 
the Veteran's level of disability.  His disability ratings 
for his back, radiculopathy, and right ankle strain are 
recognition of moderate disabilities.  The disability 
ratings take into consideration an indication of both 
occupational and social impairment, although the Veteran was 
retired from his employment prior to his current claim.  The 
Veteran's subjective and objective symptoms are contemplated 
in the rating criteria and are allowed for in his respective 
disability ratings.  There is nothing unusual in his 
specific case of complaints of pain, and limitation of 
motion that renders the rating schedule as inadequate to 
address his disability.  In light of this finding there is 
no requirement to proceed with the next two steps in 
consideration of an extraschedular rating.  Thun, 22, Vet. 
App. at 116.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
The Board is unable to identify a reasonable basis for 
granting a rating in excess of 20 percent for the Veteran's 
back disability, a rating in excess of the 20 percent 
granted for the radiculopathy of the right lower extremity, 
or a rating in excess of 10 percent for the right ankle 
strain.  The Board is also unable to identify a reasonable 
basis for granting service connection for the claimed 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

E.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Court issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

VA's General Counsel has held that VCAA notice is not 
required for downstream issues.  VAOPGCPREC 8-2003.  In 
addition, the Board notes that the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess, 19 Vet. App. at 
490.  In this case, the Veteran's claim for service 
connection for a right ankle disability was granted and an 
effective date was assigned in the rating decision on 
appeal.  As such, no additional notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran submitted his claim in August 2007.  The RO 
wrote to him in September 2007.  The Veteran was advised of 
the evidence required to substantiate his claim for service 
connection for the four issues, to include on a secondary 
basis.  He was also advised on how to substantiate his claim 
for an increased rating for his back and radiculopathy 
disabilities.  He was further advised of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The RO informed the 
Veteran on the types of evidence he could submit that would 
support his claim for service connection.  He was also asked 
to submit any medical evidence that he had.  The letter 
included the notice regarding effective dates and how 
disability rating are determined as addressed in Dingess.  

The Veteran responded that he had no other evidence or 
information to submit.  His claim was adjudicated in October 
2007.  The rating decision informed him of the basis for the 
denial of service connection for the claimed disorders - no 
current disability.  The rating decision also explained how 
the evidence did not support an increase in his back or 
radiculopathy ratings.  As noted, the Veteran was granted 
service connection for right ankle strain.  

The Veteran submitted his NOD in February 2008.  Shortly 
thereafter, his attorney made known his representation of 
the Veteran in this case.

The Veteran was issued a SOC for the four service connection 
issues and the rating for his back disability in March 2008.  
The RO also wrote to the Veteran to provide him specific 
information on the criteria used to rate his disabilities 
involving his back, radiculopathy, and right ankle in May 
2008.  See Vazquez-Flores v. Peake, 22 Vet. App 37, 43 
(2008), vacated and remanded by 580 F.3d 1270 (Fed. Cir. 
2009).

The Veteran's claim was re-adjudicated in July 2008.  His 
claim was again denied.  The RO issued a SSOC that listed 
the evidenced added to the record and the basis for the 
continued denial of his claim in July 2008.  

He was also issued a SOC for the ratings for his 
radiculopathy and right ankle strain in July 2008 and he 
perfected his appeal for those issues that same month.  The 
Veteran submitted a statement, also in July 2008, wherein he 
stated he had furnished VA all the evidence he was aware of 
and asked that his appeal be forwarded to the Board.

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  He submitted 
his claim with the argument that his back and radiculopathy 
disabilities were worse and that his other disabilities were 
due to his service-connected back disabilities.  Other than 
his right ankle strain, his service connection claim was 
denied on the basis of no current disability.  He disagreed 
with the finding but provided no additional evidence.  The 
Veteran's claim for increased and/or higher ratings was 
denied on the basis that they were not supported by the 
evidence.  There is no evidence of prejudice to the Veteran 
based on any notice deficiency and he has not alleged any 
prejudice.  Thus, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  All available 
evidence pertaining to the Veteran's claims has been 
obtained.  The evidence includes his claims folder, which 
includes prior VA examination reports and private records, 
and service treatment records.  The Veteran identified no 
additional source of evidence in his current claim; however, 
additional VA records were associated with the claims folder 
and the Veteran was afforded VA examinations.  He elected to 
not have a hearing in his case.  He identified no other 
information or evidence that would support his claim.  

The Board has considered whether a VA examination for the 
claimed arthritis of the left lower extremity was required 
in this case under the duty to assist provisions codified at 
38 U.S.C.A. § 5103A(d) and by regulation found at 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  The duty to assist under 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the 
disability may be associated with the veteran's military 
service or, in this case, related to a service-connected 
disability, but there is not sufficient medical evidence to 
make a decision on the claim.  Id.  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
Veteran contends that he has arthritis of the left lower 
extremity.  He has not provided any evidence in support of 
that.  The VA records and VA examination reports, both 
current and historical, contain no reference to any type of 
disability of the left lower extremity.  The Veteran was 
asked to provide additional evidence or identify such 
evidence but replied that he had no such evidence.  The VA 
examiner did not identify any complaints related to the left 
lower extremity in October 2007.  There is no evidence of a 
current disability.  Thus, there is no requirement to obtain 
a VA medical examination for the Veteran's left lower 
extremity in this case.  See McLendon, 20 Vet. App. at 85-
86; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  

The Veteran was afforded VA examinations.  The examinations 
were adequate upon which to base a determination as they 
fully address the rating criteria as well as the impact of 
the disabilities on the Veteran's daily life.  An opinion 
was also provided as to a nexus.  His employment is not at 
issue as he is retired.  See 38 C.F.R. § 3.326 (2009), Barr 
v. Nicholson, 21 Vet. App. 303, 311 (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).

The Board finds that VA has complied, to the extent 
required, with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a right hip disorder, 
arthritis of the right lower extremity, arthritis of the 
right ankle, and arthritis of the left lower extremity is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for mechanical low back strain, spinal stenosis L3-4 with 
disc bulges at L2-3, L3-4, and L4-5; DDD and DJD, is denied.

Entitlement to a separate disability rating for arthritis of 
the back is denied.

Entitlement to a disability rating of 20 percent for 
radiculopathy of right lower extremity is granted, subject 
to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for right ankle strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


